United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1983
                        ___________________________

                            Alonzo Dwayne Coleman,

                      lllllllllllllllllllll Plaintiff - Appellant,

                                          v.

  Michael C. Hakala, Physician, Corizon, SECC; Elizabeth Conley, Regional
 Medical Director, Missouri Department of Corrections; Phyllis Stanley; Corizon
                              Medical Services,

                     lllllllllllllllllllll Defendants - Appellees,

      Ruth Taylor, Director of Nursing; Stephanie Novak, Health Services
             Administrator, Corizon, SECC; John Doe; Jane Doe,

                           lllllllllllllllllllll Defendants.
                                    ____________

                    Appeal from United States District Court
              for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                             Submitted: June 20, 2018
                              Filed: June 26, 2018
                                 [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________
PER CURIAM.

       Missouri inmate Alonzo Dwayne Coleman appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action. On de novo review, we
view the record in a light most favorable to Coleman, and draw all reasonable
inferences in his favor. Under that standard, we agree with the district court that
Coleman did not create a jury issue on whether the medical care Dr. Michael Hakala
provided for his kidney and liver diseases and their related symptoms rose to the level
of deliberate indifference, which requires a mental state akin to criminal
recklessness. See Jackson v. Buckman, 756 F.3d 1060, 1065-66 (8th Cir. 2014).

        The summary judgment record showed that Coleman’s chronic and incurable
diseases were monitored through lab tests, an ultrasound, CT scans, and evaluations
by specialists, and that he admitted the medication he received for his pain was
effective. While, as the district court noted, the treatment provided was not a “model
of medical care,” Coleman offered no verifying medical evidence that a delay in his
receiving certain diagnostic tests, or in seeing a specialist, had a detrimental effect.
See Laughlin v. Schriro, 430 F.3d 927, 929 (8th Cir. 2005). We also agree with the
district court that because the record did not demonstrate a constitutional violation,
there was no basis for § 1983 corporate liability against Corizon Medical Services,
see Smith v. Insley’s, Inc., 499 F.3d 875, 880 (8th Cir. 2007), or for supervisory
liability against Dr. Elizabeth Conley or Phyllis Stanley, see Meloy v. Bachmeier, 302
F.3d 845, 849 (8th Cir. 2002). We deny appellees’ motion to strike, and affirm the
judgment.
                         ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                          -2-